Citation Nr: 0735433	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hand 
disabilities, to include as secondary to a service-connected 
low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1956 and from March 1956 to February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision that 
denied service connection for a right foot disability, to 
include as secondary to a service-connected low back 
disability; a left foot disability, to include as secondary 
to a service-connected low back disability; and for bilateral 
hand disabilities, to include as secondary to a service-
connected low back disability.  The veteran provided 
testimony at a personal hearing at the RO in November 2004.  

A May 2005 RO decision re-characterized the veteran's 
service-connected low back disability as residuals of 
laminectomies, lumbar spine, with burning paresthesias of 
both feet, and continued the currently assigned 40 percent 
rating.  Therefore the issues of entitlement to service 
connection for right and left foot disabilities, to include 
as secondary to a low back disability, are no longer on 
appeal.  A September 2007 motion to advance the case on the 
Board's docket was granted by the Board in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran's service medical records show treatment on 
multiple occasions for bilateral hand complaints including a 
small abrasion of the right hand, cramping in both hands, and 
paresthesias of both hands.  The service medical records also 
show treatment for multiple other disorders including spine 
problems.  

Post-service treatment records show treatment for various 
bilateral hand problems including carpal tunnel syndrome and 
essential tremors.  For example, a January 1988 neurological 
examination report for VA purposes noted that the veteran 
reported that he was concerned about damage to his arms and 
legs associated with a diving accident in service.  He 
reported that five to six hours after the diving accident, he 
experienced cramping radiating initially to the fourth and 
fifth digits of his hand and later to all of the digits of 
either hand, right greater than left.  The veteran stated 
that he subsequently experienced recurrent cramping in his 
arms involving his whole hand and forearm.  The examiner 
indicated that the veteran's hand cramping did not appear to 
have a specific diagnosis at that time.  The examiner 
commented, however, that he did not feel that it was a great 
leap of faith to think that the veteran might have some 
cellular injury that would predispose him to cramp from the 
described diving accident.  

A February 1990 VA discharge summary noted that the veteran 
reported that he had paresthesias in the ulnar distribution 
of both forearms, involving the fourth and fifth fingers, 
bilaterally, when he would lay supine.  The diagnoses 
referred to other disorders.  

A November 2001 VA treatment entry noted, as to an 
impression, that nerve conduction studies of both the 
veteran's upper extremities and right lower extremities 
showed evidence of a mild sensory and motor peripheral 
neuropathy electrically.  It was reported that there was also 
evidence of a mild carpal tunnel entrapment and ulnar 
neuropathy across the elbow.  

An April 2003 VA spine examination report noted that the 
veteran reported that he had some shakiness of his hands, for 
which he had undergone an electromyography.  It was noted 
that the diagnosis had basically been very mild essential 
tremor, with no treatment indicated.  The diagnoses included 
mild essential tremor of the hands.  The examiner did not 
comment as to whether there was any relationship between any 
current hand problems and the veteran's period of service.  


The Boards observes that the veteran has not been afforded a 
VA examination with an opinion after a review of the entire 
claims folder, as to his claim for service connection for 
bilateral hand disabilities, to include as secondary to a 
service-connected low back disability.  Such should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice.
 
Accordingly, the issue is REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him 
for his hand disability since January 
2005.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Additionally, relevant VA treatment 
records dating since October 2004 should 
be obtained.  

3.  Schedule the veteran for a VA 
examination to determine the nature of his 
claimed bilateral hand disabilities and 
their possible relationship to service or 
a service-connected disorder such as the 
veteran's low back disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  If current bilateral hand 
disabilities are identified, the examiner 
should provide diagnoses for such.  

Based on a review claims file, examination 
of the veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that any diagnosed bilateral hand 
disabilities are etiologically related to 
the veteran's period of service.  If not, 
the examiner should then opine as to 
whether the veteran's service-connected 
low back disability caused or aggravated 
(permanently worsened beyond the natural 
progression) any diagnosed bilateral hand 
disabilities, and if so, the extent to 
which they are aggravated.  

4.  Thereafter, review the veteran's claim 
for service connection for bilateral hand 
disabilities, to include as secondary to a 
service-connected low back disability.  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


